DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on August 23, 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
In claim 9 (line 2) “the package delivery mechanism” should recite --the automated machine--.
In claim 11 (line 9) “of package” should recite --of the package--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 7-14) recites “wherein the locking mechanism is gravity activated… wherein the locking mechanism is configured to: hold the package locked to the suspension means when a gravitational force exerted on the locking mechanism exceeds a first specified value due to a weight of the package; and automatically rotate to release the package from the suspension means when the gravitational force exerted on the locking mechanism drops below a second specified value due to the weight of the package”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define the locking mechanism such to enable it to be “gravity activated” such to “hold the package locked to the suspension means when a gravitational force exerted on the locking mechanism exceeds a first specified value due to a weight of the package; and automatically rotate to release the package from the suspension means when the gravitational force exerted on the locking mechanism drops below a second specified value due to the weight of the package”.  Furthermore, it is unclear as to structural features define such locking mechanism such to enable it to be rotated between locked and released positions.  Claims 2-5 depend from claim 1 and are likewise rejected as being indefinite.
Claim 6 (lines 8-15) recites “wherein the locking mechanism is gravity activated… wherein the locking mechanism is configured to: hold the workpiece locked to the suspension means when a force exerted on the locking mechanism due to a weight of the workpiece exceeds a first specified value; and automatically rotate to release the workpiece from the suspension means after the force exerted on the locking mechanism due to a weight of the workpiece drops below a second specified value”.
Claim 6 fails to recite any limitations which enable one to properly determine what structural features define the locking mechanism such to enable it to be “gravity activated” such to “hold the workpiece locked to the suspension means when a force exerted on the locking mechanism due to a weight of the workpiece exceeds a first specified value; and automatically rotate to release the workpiece from the suspension means after the force exerted on the locking mechanism due to a weight of the workpiece drops below a second specified value”.  Furthermore, it is unclear as to structural features define such locking mechanism such to enable it to be rotated between locked and released positions.  Claims 7-10 depend from claim 6 and are likewise rejected as being indefinite.
Claim 11 (lines 4-11) recites “wherein the gravitational force exerted on the locking mechanism due to the weight of the package holds the package locked to the suspension means… releasing, by the locking mechanism, the package from the suspension means, wherein, when the package rests on the delivery area, the weight of the package is off the suspension means, which enables the locking mechanism to automatically rotate and disengage from the package such that the package is released from the suspension means”.
Claim 11 fails to recite any limitations which enable one to properly determine what structural features define the locking mechanism such to enable it to be “gravity activated” such to hold the package locked to the suspension means via “the gravitational force exerted on the locking mechanism due to the weight of the package”; and automatically rotate to release the package from the suspension means via “the weight of the package [being] of the suspension means”.  Furthermore, it is unclear as to structural features define such locking mechanism such to enable it to be rotated between locked and released positions.  Claims 12-14 depend from claim 11 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pollack et al. (7,373,986).
As to claim 1 as best understood, Pollack et al. disclose a delivery apparatus, comprising: 
suspension means 26,A capable of holding a package 12 that is to be delivered or picked up (Figure 1 reprinted below with annotations); 
a locking mechanism 32,14 in the suspension means capable of securely holding the package onto the suspension means; and 
a package delivery mechanism 31 capable of controlling a movement of the suspension means for delivering the package on a delivery area at a delivery destination, or for picking up the package; 
wherein the locking mechanism is gravity activated to hold and release the package from the suspension means; 
wherein the locking mechanism is capable of: 
holding the package locked to the suspension means when a gravitational force exerted on the locking mechanism exceeds a first specified value due to a weight of the package; and 
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    206
    114
    media_image1.png
    Greyscale
automatically rotating to release the package from the suspension means when the gravitational force exerted on the locking mechanism drops below a second specified value due to the weight of the package (Figures 1-7).  

As to claim 2, Pollack et al. disclose a delivery apparatus wherein the suspension means is a cable 26 (Figures 1-7).  
As to claim 3, Pollack et al. disclose a delivery apparatus wherein the suspension means is a positioning arm A  (Figures 1-7).  
As to claim 4, Pollack et al. disclose a delivery apparatus wherein the suspension means 26,A includes a first end that is attached to the package delivery mechanism 31 and a second end that is attached to the locking mechanism 32,14 (Figures 1-7).  
As to claim 5, Pollack et al. disclose a delivery apparatus wherein the locking mechanism 32,14 is capable of: 
coupling with a coupling mechanism of the package to hold the package 12 securely onto the suspension means 26,A, and 
decoupling with the coupling mechanism to release the package from the suspension means (Figures 1-7). 
As to claim 6 as best understood, Pollack et al. disclose a delivery apparatus, comprising: 
suspension means 26,A capable of holding a workpiece 12 that is to be delivered or picked up; 
a locking mechanism 32,14 coupled to the suspension means and capable of securely holding the workpiece onto the suspension means; and 
an automated machine 31 capable of controlling a movement of the suspension means for delivering the workpiece on a delivery area at a delivery destination, or for picking up the workpiece; 
wherein the locking mechanism is gravity activated to hold and release the workpiece from the suspension means; 
wherein the locking mechanism is capable of: 
holding the workpiece locked to the suspension means when a force exerted on the locking mechanism due to a weight of the workpiece exceeds a first specified value; and 
automatically rotating to release the workpiece from the suspension means after the force exerted on the locking mechanism due to a weight of the workpiece drops below a second specified value (Figures 1-7).  
As to claim 7, Pollack et al. disclose a delivery apparatus wherein the suspension means is a cable 26 (Figures 1-7).  
As to claim 8, Pollack et al. disclose a delivery apparatus wherein the suspension means is a positioning arm A (Figures 1-7).  
As to claim 9, Pollack et al. disclose a delivery apparatus wherein the suspension means 26,A includes a first end that is attached to the automated machine 31 and a second end that is attached to the locking mechanism 32,34 (Figures 1-7).  
As to claim 10, Pollack et al. disclose a delivery apparatus wherein the locking mechanism 32,14 is capable of: 
coupling with a coupling mechanism of the workpiece 12 to hold the workpiece securely onto the suspension means 26,A, and 
decoupling with the coupling mechanism to release the workpiece from the suspension means (Figures 1-7).  
As to claim 11 as best understood, Pollack et al. disclose a method, comprising: 
loading a package 12 onto a delivery apparatus 31, wherein the package is locked to a suspension means 26,A of the delivery apparatus using a gravity activated locking mechanism 32,14, 
wherein the gravitational force exerted on the locking mechanism due to the weight of the package holds the package locked to the suspension means; 
lowering, by a package delivery mechanism of the delivery apparatus, the suspension means to deliver the package at a delivery area in a delivery destination; and 
releasing, by the locking mechanism, the package from the suspension means, wherein, when the package rests on the delivery area, the weight of package is off the suspension means, which enables the locking mechanism to automatically rotate and disengage from the package such that the package is released from the suspension means (Figures 1-7).
As to claim 12, Pollack et al. disclose a method wherein the suspension means is a cable 26 (Figures 1-7).  
As to claim 13, Pollack et al. disclose a method wherein the suspension means is a positioning arm A (Figures 1-7).  
As to claim 14, Pollack et al. disclose a method wherein the suspension means 26,A includes a first end that is attached to the package delivery mechanism 31 and a second end that is attached to the locking mechanism 32,14 (Figures 1-7).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/03/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619